Citation Nr: 0208172	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
umbilical herniorrhaphy, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board remanded this matter 
to the RO in June 1999 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of umbilical herniorrhaphy are 
manifested by pain with activity, some tenderness, and 
occasional nausea and constipation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of umbilical herniorrhaphy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7339 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The veteran was specifically informed of the provisions of 
the VCAA by an April 2002 supplemental statement of the case.  
Therefore, the Board concludes that the discussions in the 
rating decisions, statements of the case, supplemental 
statements of the case, and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought. 

In addition, the RO obtained VA treatment records and 
afforded the veteran several VA examinations.  The veteran 
also appeared at a personal hearing before the RO and 
presented argument in support of his claim.  The veteran 
stated that he received treatment only at the VA, and that he 
had no current treatment for his hernia residuals.  The Board 
observes that the record reflects that the veteran requested 
another VA examination and that he failed to appear for 
several VA examinations.  However, the Board finds that the 
three VA examinations and the VA clinical reports of record 
provide a comprehensive picture of the veteran's current 
level of disability.  Finally, the Board remanded this matter 
for additional development.  Accordingly, the Board concludes 
that the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

The record shows that the RO initially granted service 
connection for residuals of umbilical herniorrhaphy in a May 
1975 rating decision and assigned a noncompensable evaluation 
effective from September 1974.  The rating was subsequently 
increased to 20 percent effective from September 1993.  The 
veteran requested an increased evaluation in August 1995.  
The RO denied an evaluation in excess of 20 percent in the 
September 1995 rating decision and the veteran completed the 
present appeal.  

At a September 1995 VA examination, the veteran complained of 
recurrence of umbilical hernia with abdominal cramping, 
aching, constipation, and difficulty walking.  Physical 
examination of the abdomen found it to be soft, with diffuse 
tenderness, positive bowel sounds, and no masses or hernia 
distention.  The veteran's current weight was recorded as 
172.6 pounds, with a maximum weight of 175 pounds for the 
past year.  The veteran reported eating a good diet.  He had 
occasional nausea early in the morning 2 to 3 times per 
month, and constipation 1 to 2 times per month.  He denied 
diarrhea or blood in bowel movements.  The veteran was 
diagnosed with status post surgical repair of umbilical 
hernia, now with pain with ambulation; diffuse, midepigastric 
tenderness, cramping, constipation, nausea, and no palpable 
mass.

An October 1995 VA hospital report noted the presence of a 
periumbilical scar.  Examination of the abdomen found it to 
be soft, nontender, and nondistended, with positive bowel 
sounds.  The veteran appeared at a personal hearing before 
the RO in April 1996.  He testified that he could not climb 
stairs or walk for an extended period of time without pain.  
He had intermittent abdominal pain and swelling, and 
occasional nausea and constipation.  Tenderness was present 
in the area of the scar.  He could not stoop or lift items.  
He generally did not seek medical treatment for his hernia 
and reported no recent treatment.  He rested and used 
Ibuprofen for the pain, and wore a support belt 2 or 3 times 
per week.  The belt helped when he wore it.  The veteran 
believed that the hernia residuals had worsened in the past 
year.  However, he also had diabetes and was uncertain 
whether some of his symptoms were related to the diabetes or 
the hernia residuals.

At a March 1998 VA examination, the veteran reported that he 
had heartburn 2 to 3 times per week, with occasional sour 
brash.  He had lower abdominal pain that usually lasted for 
hours.  The pain had no aggravating or precipitating factors.  
He had problems with constipation and had bowel movements 
every 2 to 3 days.  He occasionally used laxatives.  He 
denied dysphagia, odynophagia, nausea, vomiting, hematemesis, 
guarding, incontinence, and diarrhea.  The veteran's weight 
had decreased by 10 pounds in the past year.  Physical 
examination of the abdomen found it to be soft and nontender, 
with a well-healed surgical scar, no hepatosplenomegaly, and 
good bowel sounds.  The examiner assessed the veteran with 
history of umbilical hernia repair, abdominal pain, and 
symptoms of gastroesophageal reflux disease.

At a January 2000 VA examination, the veteran complained of 
progressive abdominal discomfort with activity.  The pain was 
more noticeable when climbing or descending stairs.  He often 
had to rest after walking one block due to abdominal pain.  
The veteran described the abdominal pain as intermittent and 
in the umbilical area.  He denied dysphagia, frank hernia, 
abdominal distention, nausea, vomiting, hematemesis, or 
hematochezia.  The veteran stated that he had some weight 
loss but that this was associated with a severe infection and 
flu.  He was now recovering his weight and his appetite was 
good.  He had occasional constipation every 1 to 2 weeks.  

Objectively, the veteran walked a little gingerly but 
appeared well nourished and in no distress.  The abdomen 
appeared soft and was tender to moderate palpation in the 
umbilical area.  The scars were well healed.  The examiner 
did not appreciate any frank herniation, distensible masses, 
or hepatosplenomegaly.  Normoactive bowel sounds were present 
in all 4 quadrants.  Since the examiner could not identify 
any recurrent hernia, he recommended that the veteran undergo 
further evaluation to determine the cause of his pain.  He 
believed that the veteran had residuals of pain and 
discomfort with ambulation. 

VA clinical records from December 1997 through March 2002 
include no complaints or findings regarding the residuals of 
hernia.  In February 2000 and September 2001, it was noted 
that the veteran's abdomen was soft, with no tenderness, 
masses, or hepatosplenomegaly.  Abdominal examinations 
performed in November 2001 and January, February, and March 
2002 were benign.

The veteran's residuals of umbilical herniorrhaphy have been 
assigned a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7339 (2001).  Under this 
Diagnostic Code, a 20 percent rating is assigned when the 
hernia is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of the abdominal wall and indication for a 
support belt.  A 40 percent rating is warranted for a large 
postoperative ventral hernia, not well supported by a belt 
under ordinary conditions.  The maximum rating of 100 percent 
is assigned for a massive, persistent hernia with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic 
Code 7339 (2001).

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's residuals of umbilical 
herniorrhaphy.  The veteran's residuals consist of pain with 
activity, some tenderness, and occasional nausea and 
constipation.  Notably, no distention, masses, or recurrence 
of hernia have been identified by any of the examiners.  In 
addition, VA clinical records for the past several years 
disclose no treatment for hernia residuals.  Accordingly, 
there is no showing that the veteran's residuals of umbilical 
herniorrhaphy are characterized by a large postoperative 
ventral hernia, not well supported by a belt under ordinary 
conditions, as would be required for a 40 percent rating.  
Therefore, the Board finds that the veteran's residuals of 
umbilical herniorrhaphy most closely approximate the criteria 
for a 20 percent rating and the criteria for the next higher 
evaluation have not been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that his hernia 
residuals have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of 
umbilical herniorrhaphy is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

